     Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 1 of 26 PageID #: 2867



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION


KERI BRAGG et al.,

                                   Plaintiffs,

v.                                                            CIVIL ACTION NO. 2:19–cv–00231

WAL–MART STORES, INC.,

                                   Defendant.



                             MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant Walmart Inc.’s (“Walmart”) Motion for Summary

Judgment. 1 (ECF No. 94.) For the reasons discussed more fully below, the Court GRANTS IN

PART and DENIES IN PART Defendant’s motion.

                                                  I.    BACKGROUND

         Plaintiffs Roberta Crites and Tammy Harrison 2 (collectively “Plaintiffs”) filed this action

alleging Defendant discriminated against Plaintiffs on the basis of their sex in violation of Title

VII of the Civil Rights Act of 1964. (ECF No. 1 at 1, ¶ 3.) These Plaintiffs were members of

the previously certified national class in Dukes v. Wal–Mart Stores, Inc., 564 U.S. 338 (2011).

(ECF No. 28 at 2, ¶¶ 6–7.) In Dukes, the United States District Court for the Northern District of



1
  Also pending is Defendant’s Motion to Strike Plaintiffs’ Reference to Previously Undisclosed Documents. (ECF
No. 104.) In response, Plaintiffs agreed not to file the exhibits at issue. (ECF No. 107.) Accordingly,
Defendant’s motion, (ECF No. 104), is DENIED AS MOOT.
2
  Defendant advises that Plaintiffs Keri Bragg, Marlene Justice, and Charlotte Samples have agreed to settle their
claims. Accordingly, the claims brought by Plaintiffs Keri Bragg, Marlene Justice, and Charlotte Samples are
DISMISSED.
                                                        1
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 2 of 26 PageID #: 2868



California certified a national class of female Walmart and Sam’s Club employees challenging

Walmart’s retail store pay and management promotion policies as discriminatory against women.

On June 20, 2011, the United States Supreme Court reversed that class certification order. See

Dukes v. Wal–Mart, 564 U.S. 338 (2011).

       While the certification order was on appeal, the time periods for filing charges with the

Equal Employment Opportunity Commission (“EEOC”) were tolled. (ECF No. 28 at 2, ¶ 7.)

After the class was decertified, the District Court for the Northern District of California entered an

order further extending this tolling period for the former class members. (Id. at 2–3, ¶ 8.) Here,

Plaintiffs both filed their EEOC charges on May 1, 2012. (Id. at 3, ¶¶ 11–12.) Crites received

her right to sue letter on March 11, 2019, and Harrison received her letter on March 26, 2019.

(Id.) Plaintiffs were required to file the current action within 90 days of the receipt of the letter.

(ECF No. 100 at 4.)

           A. Walmart’s Management Structure

       Plaintiffs worked in Walmart stores located mostly in West Virginia from 1996 to the

present. Walmart groups multiple stores into Markets, formerly called Districts, and each Market

is supervised by a Market Manager, formerly called a District Manager. (ECF No. 95 at 2.)

Markets are grouped into Regions and the Regions are led by Vice Presidents who are based at

Walmart’s headquarters. (Id.)

       Each individual Walmart store has the same job categories, job descriptions, and

management hierarchy. (ECF No. 28 at 5, ¶ 25.) Hourly associates are signed to a specific

department and report to and are evaluated by the respective Department Manager. (ECF No. 95

at 3.) The store is divided into departments and each department is supervised by a Department


                                                  2
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 3 of 26 PageID #: 2869



Manager. (Id. at 2.) The Department Manager position is an hourly supervisory position that

reports to and is evaluated by the Assistant Store Manager over that department. (Id.) Assistant

Store Managers are the lowest salaried management position within each store and report to and

are evaluated by either a Co–Manager or the Store Manager. (ECF No. 98 at 6, ¶ 10.) There are

not Co–Managers in every store, but, at stores where the position exists, the Co–Manager reports

to and is evaluated by the Store Manager with approval from the Market Manager. (Id.) Further,

some stores have Support Managers, which are hourly employees that assist salaried management

but are not assigned to a specific area, and Zone Supervisors, which are hourly supervisory

employees that oversee specific areas of the store. (Id.) Finally, each store is led by a Store

Manager who makes key decisions within the store and delegates responsibilities to other salaried

managers. (ECF No. 95 at 3.)

           B. Relevant Pay Policies

       Each Walmart Store has its own Facility Start Rate which sets the minimum starting rate

within that store. (Id.) Further, every position at the store is assigned a code that corresponds to

a pay range that is based on the Facility Start Rate. (Id.) There may also be certain jobs in each

store that are paid differently depending on the shift the employee works, such as the overnight

shift. (Id.)

               1. Hourly Employees Pay Policies

       Hourly employees at Walmart received annual pay adjustments based on the employee’s

annual performance evaluation, and any pay increase was determined by Walmart’s pay guidelines

and the employee’s evaluation score. (Id.) Further, the pay increase given for an evaluation

score changed over time.      (Id.)   Hourly employees also received a pay increase when the


                                                 3
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 4 of 26 PageID #: 2870



employee was promoted or moved to a position with a higher pay grade. (Id.) Prior to 2006,

hourly employees could receive a merit increase for exceptional performance and exceptional

results. (Id. at 4.) However, these merit raises were eliminated in 2006. (Id.)

               2. Assistant Store Manager Pay Policies

       Assistant Store Manager pay starts at a base salary that is adjusted based on the size and

location of the Walmart Store where the manager is employed. (Id.) Some Assistant Store

Managers with experience are offered higher starting rates. (Id.) Store Managers, with input

from the District Manager and potentially the Regional Personnel Manager, made the decisions

about adjusting the starting salary. (Id.) Further, Assistant Store Managers also received annual

evaluations and may have been eligible for annual performance increases, determined by the

annual evaluation score, the managers current pay, and the size of the store. (Id.) The annual

performance evaluations were conducted by the Store Manager, with input from the District

Manager and the Regional Personnel Manager. (Id.)

           C. Relevant Promotion Policies

       Employees must meet eligibility criteria to be considered for transfers and promotions.

Walmart considers the employees work experience in working at Walmart or at another retail store;

performance evaluation; coaching history; and the amount of time the employee has held her

current position. (Id.) To meet the minimum standards to qualify for a transfer to a position with

higher pay at the same store, the employee’s current evaluation must be at least a “solid performer,”

and the employee cannot have a “written coaching.” (Id. at 4–5.) Walmart also considers “the

associate’s education, professional licenses/certifications, prior work experience, and performance

evaluation history as such factors that may provide insight into the associate’s work ethic and


                                                 4
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 5 of 26 PageID #: 2871



demonstrate whether the associate possesses any unique leadership, collaboration, technological,

analytical, problem–solving, professionalism, and/or communication skills.” (Id. at 5.)

              i.   Promotions From Hourly Associate to Assistant Store Manager Trainee

       In order to become a salaried Assistant Store Manager, an employee must be selected for

and complete Walmart’s manager in training (“MIT”) program. (Id.) An associate can apply to

the program by filing out an online application in store, which is then sent electronically to the

District Manager. (Id.) If there is an opening, the District Manager will contact the Store

Manager to determine if the Store Manager recommends that associate for promotion to the MIT

program. (Id.) If the associate is recommended, the associate will be interviewed and the

District Manager will then determine if the associate should be selected. (Id.) The minimum

standards required to qualify for a promotion from hourly associate to the MIT program include

“having a minimum evaluation rating of ‘meets expectations,’ being in your current position for

at least six months, having at least one year of retail experience with Walmart or another employer,

and not having an active written coaching.” (Id. at 6.) Other factors considered include prior

experience in a supervisory position either at Walmart or at another retail store and success in a

supervisory position. (Id.) “The overwhelming majority of associates selected for the MIT

program have past experience working in a supervisory position.” (Id.) Not having prior

supervisory experience does not automatically disqualify an associate from consideration, but

“only exceptional associates would be selected in such an instance.” (Id.) That associate would

be required to demonstrate knowledge and experience in what Walmart classifies as the key

functions of the Assistant Store Manager, which includes holding a leadership role in a significant

area of the store and assisting with personnel or payroll. (Id.)


                                                 5
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 6 of 26 PageID #: 2872



              ii.     Promotions From Assistant Store Manager to Co–Manager or Store Manager

       Between 2004 and 2005, the minimum requirements for a promotion from an Assistant

Store Manager to a Co–Manager or Store Manager position included earning a recent evaluation

rating of at least 3.5; working at least six months at the associate’s current store; having at least

two years is salaried manager experience; and not having any written coachings within the last

year. (Id.)

                   A. Individual Allegations

       Plaintiffs allege Walmart paid them less than similarly–qualified or less–qualified male

employees and promoted them less quickly and less frequently than similarly–qualified or less–

qualified male employees.

           1. Roberta Crites

       Crites filed her initial charge with the EEOC on May 11, 2012. (ECF No. 95 at 12.)

Crites is a resident of Spencer, West Virginia, and has been employed by Walmart from October

11, 1999 to the present. (ECF No. 28 at 4, ¶ 19.) Crites has been employed at the following

stores during the following time periods: in Clarksburg, West Virginia, from October 1999 to

December 1999; in Spencer , West Virginia, from December 1999 to May 2009; in Ripley, West

Virginia, from May 2009 to January 2012; and in Spencer, West Virginia, from January 2012 to

present.   (Id.)     Crites’ titles included Loss Prevention Associate, Sales Associate, Grocery

Reclamation Associate, Department Manager, Lead Associate, and Asset Protection Associate.

(Id. at 22, ¶ 106.) In 2010, Crites was transferred to the Ripley, West Virginia, store as an Asset

Protection Associate. (Id. ¶ 107.) In January of the same year, Crites applied for a salaried

manager position and an asset protection coordinator position. (Id. ¶ 108.) However, despite her


                                                 6
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 7 of 26 PageID #: 2873



years of experience in loss prevention, Crites was not offered an interview for the asset protection

coordinator position. (Id. ¶ 109.) A male employee named Tyler, who had no loss prevention

experience, was offered an interview, and Shaun Maynor, a male employee with only a year and a

half of experience and who had only been employed by Walmart since 2008, was eventually hired

for the position. (Id. ¶ 110.) These hiring decisions were made by Waymon Cogar, the District

Asset Protection Manager. (Id. ¶ 111.) In November 2011, the position was reposted, and Crites

again applied. (Id. ¶ 112.) However, she was again not interviewed and Robert Eaton, a male

employee, was hired. (Id.) Eaton never worked in asset protection and, at that time, Crites had

over six years of experience working as an asset protection associate. (ECF No. 100 at 8.)

       In January of 2012, Crites returned to the Spencer, West Virginia, Walmart to work as a

pharmacy department manager. (Id. at 23, ¶ 113.) Throughout 2013, Crites was denied six

different promotions. (Id. ¶ 114.) On May 22, 2013, Crites applied for an hourly trainee

position, but she was neither interviewed nor offered the position. (Id.) Next, on May 31, 2013,

Crites applied for an hourly trainee position, but again was neither interviewed nor offered the

position. (Id.) Crites was told she was not eligible for this position because the opening was at

the same store where she currently worked. (Id.) However, Calvin Marks was hired for the

position, and he was also then employed at the Spencer, West Virginia, store. (Id.)

       On June 16, 2013, Crites applied for an hourly trainee position at the Mineral Wells

Walmart Store, and completed an interview but was not hired. (Id.) Subsequently, on July 3,

2013, Crites applied for an assistant manager trainee position, and was again interviewed but not

hired. (Id.) On September 10, 2013, Crites applied for an hourly trainee position, but was neither

interviewed nor offered the position. (Id.) Finally, on November 27, 2013, Crites applied for an


                                                 7
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 8 of 26 PageID #: 2874



hourly trainee position at the Spencer, West Virginia Walmart Store, but she was neither

interviewed nor offered the position. (Id.)

       In 2015, Crites applied for the following four positions and was neither interviewed nor

offered the job: (1) on March 5, 2015, Crites applied for an hourly trainee position at Mineral

Wells, West Virginia, store; (2) on March 10, 2015, Crites applied for an hourly trainee position

at Ripley, West Virginia, store; (3) in April of 2015, Crites applied for a support manager position

at Spencer, West Virginia, store; and (4) in July of 2015, Crites applied for a support manager

position at Spencer, West Virginia, store. (Id. at 23–24, ¶ 114.) Mike Snodgrass, a male

employee, was hired for the April 2015 support manager position, and Mike Mathes, another male

employee, was hired for the July 2015 support manager position. (Id.)

       Finally, in 2016, Crites applied for three promotions and was again denied. (Id.) On June

16, 2016, she applied for an AP manager trainee position, and was interviewed but not hired. (Id.)

Next, on September 6, 2016, Crites applied for an assistant manager trainee position, but as not

hired. (Id.) On November 12, 2016, Crites applied for a manager trainee position, but she was

not hired. (Id.)   Crites has been employed by Walmart for almost 20 years and she currently

works at the Spencer, West Virginia, store in an hourly asset protection position. (Id. at 28, ¶¶

117–118.)

            2. Tammy Harrison

       Harrison filed a charge with the EEOC on May 1, 2012, and alleges Walmart discriminated

against her on the basis of her sex in both pay and promotions. (ECF No. 28 at 3, ¶ 12.) Harrison

is a resident of Cross Lanes, West Virginia, and was employed by Walmart from 1998 to 2006.

(ECF No. 28 at 4–5, ¶ 20.) She has been employed at the following stores: Nitro, West Virginia;


                                                 8
  Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 9 of 26 PageID #: 2875



Gallipolis, Ohio; Ripley, West Virginia; and South Charleston, West Virginia. (Id.) Harrison

had held the position of customer service manager, department manager, and support manager.

(Id. at 26, ¶ 122.)

        Harrison alleges she applied for a Co–Manager position between five to six times between

2003 and 2006. (ECF No. 100 at 9.) In March of 2002, Harrison received a 3.8 rating on her

evaluation, which was a prerequisite for applying for a Co–Manager position. (ECF No. 28 at 27,

¶ 128.) When Harrison was interviewed for the Co–Manager position, a male District Manager,

Stewart Bunker, allegedly told her “[t]here's never going to be a female in my district who will

ever exceed my expectations.” (Id. at 28, ¶¶ 129–130.) He then lowered her evaluation to 3.72,

in her presence, so that she would be ineligible to apply for the position. (Id. ¶ 129.)

        She also alleges that her Store Manager, Chris Rockenstein (“Rockenstein”), told her she

could not be promoted within the same store, but male employees George Skinner (“Skinner”) and

Danny Baisin (“Baisin”) were promoted within their same store. (ECF No. 100 at 9.) Further,

Harrison was told by her District Manager, Eddie Bostic (“Bostic”), and Rockenstein that she

would be promoted to Co–Manager if she went to Ashland, Kentucky, to open a new store. (Id.)

Once she completed her work in Ashland, she was called into a meeting with Bostic, Rockenstein,

and a male employee, Lewis Taylor. (Id.) The managers stated that Taylor was being promoted

to Co–Manager instead of Harrison because he had four children and another on the way. (Id.)

Harrison was also told that her husband had a good job.           (Id.)   Harrison told Bostic and

Rockenstein that Taylor’s promotion was discrimination, and she took Rockenstein’s comment

about her husband having a good job as meaning that it is a man’s job to provide for a family. (Id.

at 11–12.)    Harrison also states that Rockenstein called the male employees at the South


                                                 9
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 10 of 26 PageID #: 2876



Charleston store the “boy’s club”, and that women employees were dismissed from morning

meetings to allow the boy’s club to chat. (Id.) Harrison further alleges that Rockenstein made

derogatory comments about female customers in thong underwear and stated “that he would like

to have his balls played with while walking through the sporting goods department.” (Id.)

       Harrison alleges she was paid less than Greg Blackburn (“Blackburn”), Tom Harvey

(“Harvey”), Danny Baisin (“Baisin”), and Lewis Taylor (“Taylor”), while all were employed as

Assistant Store Managers. (ECF No. 28 at 27, ¶ 134.) Harrison was aware of three male

Assistant Managers with less experience who made $40,000 while she made only $35,000. (Id.

¶ 134.) Harrison alleges she was promoted to Assistant Store Manager and was paid biweekly in

the amount of $1,211.54 in 2001; $1,272.12 in 2002; $1,335.73 in 2003; $1,402.51 in 2004;

$1,472.64 in 2005; and $1,693.53 in 2006. (ECF No. 100 at 10.) Further, she alleges Taylor was

hired as an Assistant Manager Trainee in 2000 and earned $2,416.96 in 2003 and $2,909.40 in

2004 when he worked in the same store as Harrison. (Id.)

               B. Procedural History

       On March 18, 2020, Defendant filed its Motion for Summary Judgment. (ECF No. 94.)

Plaintiff timely responded, (ECF No. 100), and Defendant timely replied, (ECF No. 106). As

such, this motion is fully briefed and ripe for adjudication.

                                         II.   LEGAL STANDARD

       Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

This rule provides, in relevant part, that summary judgment should be granted if “there is no

genuine issue as to any material fact.” Summary judgment is inappropriate, however, if there

exist factual issues that reasonably may be resolved in favor of either party. Anderson v. Liberty


                                                 10
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 11 of 26 PageID #: 2877



Lobby, Inc., 477 U.S. 242, 250 (1986). “Facts are ‘material’ when they might affect the outcome

of the case, and a ‘genuine issue’ exists when the evidence would allow a reasonable jury to return

a verdict for the nonmoving party.” News & Observer Publ. Co. v. Raleigh–Durham Airport

Auth., 597 F.3d 570, 576 (4th Cir. 2010). When evaluating such factual issues, the Court must

view the evidence “in the light most favorable to the opposing party.” Adickes v. S. H. Kress &

Co., 398 U.S. 144, 157 (1970).

       The moving party may meet its burden of showing that no genuine issue of fact exists by

use of “depositions, answers to interrogatories, answers to requests for admission, and various

documents submitted under request for production.” Barwick v. Celotex Corp., 736 F.2d 946,

958 (4th Cir. 1984). Once the moving party has met its burden, the burden shifts to the nonmoving

party to “make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). If a party fails to make a sufficient showing on one element of that party’s

case, the failure of proof “necessarily renders all other facts immaterial.” Id. at 323.

       “[A] party opposing a properly supported motion for summary judgment may not rest upon

mere allegations or denials of his pleading, but must set forth specific facts showing that there is a

genuine issue for trial.” Liberty Lobby, 477 U.S. at 256. “The mere existence of a scintilla of

evidence” in support of the nonmoving party is not enough to withstand summary judgment; the

judge must ask whether “the jury could reasonably find for the plaintiff.” Id. at 252.

                                            III.    DISCUSSION

       Plaintiffs’ Amended Complaint alleges the following two causes of action: (1) disparate

treatment discrimination in violation of Title VII of the Civil Rights Act of 1964 and (2) disparate


                                                   11
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 12 of 26 PageID #: 2878



impact discrimination in violation of Title VII of the Civil Rights Act of 1964. (ECF No. 28 at

30–32.) The parties previously agreed to dismiss Plaintiffs’ Count II claim for disparate impact.

(ECF No. 88.) Additionally, in her response, Crites withdraws her unequal pay claims. (ECF

No. 100 at 5.)       Accordingly, Plaintiff Roberta Crites’ claim for disparate treatment pay

discrimination is DISMISSED.

       Only Crites’ claim for disparate treatment promotion discrimination, and Harrison’s claims

for disparate treatment promotion discrimination and disparate treatment pay discrimination

remain.   Defendant seeks summary judgment on all remaining claims.              Each argument is

addressed in turn.

           A. Disparate Treatment Discrimination

       Under Title VII, it is unlawful for an employer to “fail or refuse to hire or to discharge any

individual, or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual's . . . sex.” 42 U.S.C. §

2000e–2(a)(1).    The Act prohibits “overt discrimination,” referred to as disparate treatment

discrimination, and “also practices that are fair in form, but discriminatory in operation,” referred

to as disparate impact discrimination. Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971).

       Disparate treatment discrimination “is the most easily understood type of discrimination”

because “[t]he employer simply treats some people less favorably than others because of their”

protected status. Int'l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977). On the

other hand, disparate impact discrimination refers to “employment practices that are facially

neutral in their treatment of different groups but that in fact fall more harshly on one group than

another and cannot be justified by business necessity.” Id. Further, disparate impact claims do


                                                 12
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 13 of 26 PageID #: 2879



not require proof of a discriminatory motive, while proof of discriminatory motives are “critical”

in disparate treatment cases. Id.

       “A disparate–treatment plaintiff must establish ‘that the defendant had a discriminatory

intent or motive’ for taking a job–related action.” Ricci v. DeStefano, 557 U.S. 557, 577 (2009)

(quoting Watson v. Fort Worth Bank & Trust, 487 U.S. 977, 986 (1988)).                  Intentional

discrimination can be established through direct or circumstantial evidence. Spencer v. Virginia

State Univ., 919 F.3d 199, 207 (4th Cir. 2019), cert. denied, 140 S. Ct. 381 (2019). When there

is no direct evidence of discriminatory intent, discrimination can be shown using the burden

shifting framework established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), “to

develop an inferential case” of discriminatory intent. Spencer, 919 F.3d at 207 (citing Chalmers

v. Tulon Co. of Richmond, 101 F.3d 1012, 1017 (4th Cir. 1996)). Under McDonnell Douglas, the

plaintiff carries the initial burden of establishing a prima facie case of discrimination. McDonnell

Douglas, 411 U.S. at 802. To establish a prima facie case of gender discrimination, the plaintiff

must show that “(1) she is a member of a protected class; (2) she suffered adverse employment

action; (3) she was performing her job duties at a level that met her employer's legitimate

expectations at the time of the adverse employment action; and (4) the position remained open or

was filled by similarly qualified applicants outside the protected class.” Bonds v. Leavitt, 629

F.3d 369, 386 (4th Cir. 2011); see also McDonnell Douglas, 411 U.S. at 802. If the plaintiff meets

this burden, the burden shifts to the employer “to articulate a legitimate, nondiscriminatory reason

for the adverse employment action.” Bonds, 629 F.3d at 386. Further, if the employer makes

this showing, the burden shifts back to the plaintiff who then must show that “the employer's stated

reasons were not its true reasons, but were a pretext for discrimination.” Id.


                                                13
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 14 of 26 PageID #: 2880



                3. Crites’ Failure to Promote Claim

        Between 2010 and 2016, Crites alleges she was denied around fifteen promotions. (ECF

No. 28 at 24, ¶¶ 108–114.) To prove disparate treatment discrimination, Crites must provide

direct evidence of discriminatory intent or establish a prima facie case under the burden–shifting

scheme established in McDonnell Douglas and its progeny. Evans v. Techs. Applications & Serv.

Co., 80 F.3d 954, 959 (4th Cir. 1996). Here, the record provides little to no direct or indirect

evidence of discriminatory intent. Further, for the majority of these promotions, Crites states only

that she was denied the promotion without an interview. (Id.) She relies solely on the denial of

those promotions as evidence of discrimination and has produced no other corroborating evidence.

Crites does allege she applied for the support manager position at the Spencer, West Virginia,

Store in both April and July of 2015. (Id. at 23, ¶ 114.) However, her only evidence of

discriminatory intent is that, in both circumstances, a male employee was hired for the position.

(Id.)

        Next, in January of 2010 and November of 2011, Crites alleges she applied for a salaried

manager position and an asset protection coordinator job in the Ripley, West Virginia, Walmart

Store. (Id. at 22, ¶¶ 108, 112.) With regard to her 2010 application, Crites states she was not

even interviewed despite her many years of experience in the loss prevention department. (Id. ¶

109.) Crites further states that Tyler LNU, a male employee with no loss prevention experience,

was offered an interview, and Shaun Maynor (“Maynor”), a male employee who started with

Walmart in 2008 and had only one and a half years of loss prevention experience, was hired. (Id.

¶ 110.) The District Asset Protection Manager, Waymon Cogar, made these hiring decisions.

(Id. ¶ 111.) Additionally, in November of 2011, Maynor left the position of asset protection


                                                14
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 15 of 26 PageID #: 2881



coordinator, and Crites again applied. (Id. ¶ 112.) However, she was again not offered an

interview and a male employee, Robert Eaton (“Eaton”), was hired. (Id.)

       To establish a prima facie case of disparate treatment in promotions, Crites must provide

facts that enable this Court to conclude that it is more likely than not that Walmart’s failure to

promote her was a result of discrimination. Crites must prove that “(1) she is a member of a

protected class; (2) she suffered adverse employment action; (3) she was performing her job duties

at a level that met her employer's legitimate expectations at the time of the adverse employment

action; and (4) the position remained open or was filled by similarly qualified applicants outside

the protected class.” McDonnell Douglas, 411 U.S. at 802.

      First, the Court notes that, under the McDonnell Douglas framework, the majority of Crites’

promotion claims have no merit because she has failed to provide a single fact in support. Evans,

80 F.3d at 959. In her response, Crites appears to abandon the majority of these claims and only

focuses on her application for the asset coordinator position. As a result, the Court will only focus

on these two promotions.

      Crites argues she was qualified for both the 2010 and 2011 asset coordinator job because

she was employed by Walmart since October 11, 1999, and had ten to twelve years of asset

protection experience at the time of her application. (ECF No. 100 at 8.) While the Court notes

that Crites has provided limited evidence regarding her employment history and the similar status

of the male applicants, the Fourth Circuit has emphasized that “the burden of establishing a prima

facie case of disparate treatment is not onerous.” Evans, 80 F.3d at 960. Thus, Crites satisfies

the “relatively easy test” that she was a qualified applicant who “was rejected under circumstances

which give rise to an inference of unlawful discrimination.” Id.


                                                 15
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 16 of 26 PageID #: 2882



      However, Walmart has articulated legitimate and non–discriminatory reasons for why

Maynor and Eaton were hired instead of Crites.         Maynor had law enforcement experience

working as a Forest Ranger with the West Virginia Division of Forestry and was an Asset

Protection Associate from May 2008 till his promotion in January of 2010. (ECF No. 100 at 30.)

In contrast, Defendant states Crites had a history of leaving and returning to the asset protection

division.   (Id.)   Between 1999 and 2010, Crites held eleven different positions and was

transferred out of the asset protection division three different times. (Id.) Further, Defendant

states that Eaton held extensive managerial retail and asset protection experience prior to working

in Defendant’s stores and held the positions of Warehouse Projects Manager/Commercial Sales

Manager at Surface Foods; General Manager at Subway; and Assistant Manager/Asset Protection

at Blockbuster Video. (Id. at 31.)

      “Job performance and relative employee qualifications are widely recognized as valid, non–

discriminatory bases for any adverse employment decision.” Evans, 80 F.3d at 960. Walmart

“has discretion to choose among equally qualified candidates provided the decision is not based

upon unlawful criteria . . . .” Id. (quoting Wileman v. Frank, 979 F.2d 30, 38 (4th Cir. 1992)).

Thus, the burden now shifts back to Crites, and she must present evidence that Walmart’s

explanations are “not its true reasons, but were a pretext for discrimination.” Bonds, 629 F.3d at

386. Since this is a failure to promote case, Crites must show that she was the better qualified

candidate for the position. Evans, 80 F.3d at 960.

      However, Crites has presented no evidence to overcome summary judgment. She has

failed to show she was more qualified than either Eaton or Maynor or any other male applicant

and has produced no evidence to show gender discrimination was the motivation behind Walmart’s


                                                16
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 17 of 26 PageID #: 2883



decisions. Quite simply, an “unsupported speculation is insufficient.” Id. Just like Evans,

Crites has provided “unsubstantiated allegations and bald assertions concerning her own

qualifications and the shortcomings of her co–workers” which fails to disprove Walmart’s

explanations and fails to show a discriminatory intent. Id.

      In opposition, both Plaintiffs spend much of their briefing criticizing Walmart for its record–

keeping practices, and its alleged failure to provide a concrete reason for why both Plaintiffs were

denied promotions and why Harrison’s pay was lower than other male employees. (ECF No. 100

at 12.)   The United States Supreme Court has emphasized that “[t]he ultimate burden of

persuading the trier of fact that the defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.” Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248,

253 (1981). Both Plaintiffs attempt to argue that Walmart has produced insufficient evidence to

meet its burden because it has not produced statements from the managers who made the decisions.

(ECF No. 100 at 12.) This is a blatant misinterpretation of the standard.

      In Burdine, the Court held that when the burden shifts back to the defendant, the defendant

must “rebut the presumption of discrimination by producing evidence that the plaintiff was

rejected, or someone else was preferred, for a legitimate, nondiscriminatory reason. The defendant

need not persuade the court that it was actually motivated by the proffered reasons.” Burdine,

450 U.S. at 254–55. The Court goes on to state that “[i]t is sufficient if the defendant's evidence

raises a genuine issue of fact as to whether it discriminated against the plaintiff,” and “[t]o

accomplish this, the defendant must clearly set forth, through the introduction of admissible

evidence, the reasons for the plaintiff's rejection.” Id. Plaintiffs use the Court’s “admissible

evidence” language as the basis for their arguments. The Court clarifies what it means by


                                                17
    Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 18 of 26 PageID #: 2884



admissible evidence by stating that “[a]n articulation not admitted into evidence will not suffice.

Thus, the defendant cannot meet its burden merely through an answer to the complaint or by

argument of counsel.” Id. at 256 n.9. Contrary to Plaintiffs’ arguments, the Supreme Court did

not require first–hand knowledge or statements from persons present when the decisions were

made. Id. Here, Walmart has produced extensive employment records detailing the dates of the

disputed promotions, pay rates, and employees work history. This evidence is supported by

documentation and not merely the “argument of counsel,” which the Supreme Court cautioned

against.

           With regards to Crites’ promotion claim, Crites argues that Walmart’s reasoning is simply

based on guesses and are merely speculations as to why Crites was not promoted.                               These

arguments have no merit. As discussed above, Walmart has successfully articulated a legitimate

and non–discriminatory reason for hiring Maynor and Eaton. On the other hand, Crites failed to

provide any statements, records, or personal knowledge to support her claims. Thus, Crites has

failed to prove a set of facts to enable this Court to conclude that Walmart’s failure to promote her

was motivated by discrimination. Accordingly, summary judgment is GRANTED as to Plaintiff

Roberta Crites’ disparate treatment in promotions claim. 3

                  4. Harrison’s Failure to Promote Claim

         Harrison alleges she was discriminated against based on her gender when she was denied

five to six promotions between 2003 and 2006. (ECF No. 100 at 8.) First, the Court notes that,

for the majority of these claims, Harrison does not provide a single allegation in support. She has



3
  Defendant’s argue Crites failed to exhaust her administrative remedies for portions of her failure to promote claim.
(ECF No. 95 at 24.) Because the Court has granted summary judgment under an alternative theory, there is no need
to address this argument.
                                                         18
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 19 of 26 PageID #: 2885



failed to provide even the simplest information, including the date she applied or even the total

number of promotions she was denied. In fact, Harrison states she was denied around five to six

promotions, but Defendant’s records show she was denied four. (ECF No. 95 at 20.) Just like

Crites, Harrison appears to rely solely on the denial of these promotions as evidence of

discrimination. While the burden to establish a prima facie case is “not onerous,” Harrison has

failed to meet this low threshold for the majority of her claims. Evans, 80 F.3d at 960. In fact,

Walmart provides all factual information for the following persons who were promoted over

Harrison: Raymond Scarberry, Danny Meadows, James Collins, and Tonya Scyoc. (ECF No.

95 at 20–24.) Further, Harrison does not discuss these individuals in response, which leads the

Court to believe that she has abandoned these claims. As a result, the Court will only focus on

Harrison’s allegations that Lewis Taylor, George Skinner, and Danny Baisin were promoted to fill

Co–Manager positions for which she applied. (ECF No. 100 at 13.)

       To meet her burden, Harrison must provide direct evidence of discriminatory intent or

establish a prima facie case under the burden–shifting scheme established in McDonnell Douglas

and its progeny. Evans, 80 F.3d at 959. First, Harrison states that her Store Manager, Chris

Rockenstein, stated she could not be promoted within the same store, but male employees George

Skinner and Danny Baisin were promoted within the South Charleston Store where they both

worked. (Id. at 9.) These are the only allegations Harrison provides. Even assuming these bare

bones allegations could establish a prima facie case of discrimination, Harrison fails to address

any of Walmart’s legitimate and non–discriminatory reasons provided in support of these

promotions.




                                               19
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 20 of 26 PageID #: 2886



       First, Walmart states that an employee named Danny Baisin does not exist. (ECF No. 106

at 8.) Walmart’s records show that a male Assistant Store Manager named Danny Baisden did

work at the South Charleston, West Virginia, Store with Harrison, but the two never applied for

any of the same Co–Manager positions. (Id.) Further, Baisden did not receive a promotion to a

Co–Manager position until March of 2008, which was over a year after Harrison voluntarily

resigned. Harrison does not address these facts.

       Next, Walmart alleges Skinner was selected as a Co–Manager of the South Charleston,

West Virginia, Store in July of 2005. (ECF No. 95 at 11.) Skinner worked as an Assistant Store

Manager at two other Walmart Stores for almost three years and had worked in a management

position at a Walmart Store and a Sam’s Club for over a year. (Id.) Further, Skinner had received

a most recent performance evaluation of a 4 out of 5, and Harrison’s evaluation was only a 3.5 out

of 5. (Id.) Again, Harrison does not attempt to rebut any of Walmart’s factual assertions.

Accordingly, summary judgment is GRANTED with regards to Plaintiff Tammy Harrison’s

failure to promote claims as it pertains to both Skinner and “Baisin.”

       Next, Harrison was told by her District Manager, Eddie Bostic (“Bostic”), and her Store

Manager, Rockenstein, that she would be promoted to Co–Manager if she went to Ashland,

Kentucky, to open a new store. (ECF No. 100 at 9.) Once she completed her work in Ashland,

she was called into a meeting with Bostic, Rokenstein, and a male employee, Lewis Taylor. (Id.)

The managers stated that Taylor was being promoted to Co–Manager instead of Harrison because

he had four children and another on the way. (Id.) Harrison was also told that her husband had

a good job.     (Id.)   Harrison told Bostic and Rockenstein that Taylor’s promotion was

discrimination, and she took Rockenstein’s comment about her husband having a good job as


                                                20
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 21 of 26 PageID #: 2887



meaning that it is a man’s job to provide for a family. (Id. at 11–12.) Harrison argues that

Rockenstein’s comments during this meeting are direct evidence of discriminatory intent. (Id. at

12.)

       Further, Harrison states that Rockenstein referred to the male employees at the South

Charleston Store as his “boys club” and would dismiss Harrison and the other female employees

from morning meetings so the boys club could talk separately. (Id. at 9.) Additionally, Harrison

argues she was qualified for the position because she had worked up the ranks and was offered the

job before she initially went to Ashland. (ECF No. 100 at 9.)

       Direct evidence of discriminatory intent includes “conduct or statements that both reflect

directly the alleged discriminatory attitude and that bear directly on the contested employment

decision.” Melendez v. Bd. of Educ. for Montgomery Cty., 711 F. App'x 685, 687 (4th Cir. 2017).

“Derogatory remarks may in some instances constitute direct evidence of discrimination.” Id.

However, “in the absence of a clear nexus with the employment decision in question, the

materiality of stray or isolated remarks is substantially reduced.” Id. (quoting Merritt v. Old

Dominion Freight Line, Inc., 601 F.3d 289, 300 (4th Cir. 2010).

       In addition to Rockenstein’s direct comments at the promotion meeting, Harrison has

provided evidence of statements that appear to show a culture of derogatory comments toward

women in the South Charleston Store. Further, she alleges her evaluation was lowered simply

because she was a female.       Even if these actions do not create a “clear nexus” with the

employment decision, Harrison has at least established a prima facie case of discrimination.

While the Court notes that Harrison has provided limited evidence regarding her employment

history and the similar status of the male applicants, “the burden of establishing a prima facie case


                                                 21
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 22 of 26 PageID #: 2888



of disparate treatment is not onerous.” Evans, 80 F.3d at 960. Thus, Harrison satisfies the

“relatively easy test” that she was a qualified applicant who “was rejected under circumstances

which give rise to an inference of unlawful discrimination.” Id.

       However, Walmart has articulated legitimate and non–discriminatory reasons for why

Taylor was hired instead of Harrison.      Walmart states Taylor received higher performance

evaluations than Harrison in both 2003 and 2004. (ECF No. 100 at 21.) For example, Taylor

earned performance evaluations of 3.9 of 5 and 4 of 5, which was higher than Harrison’s

evaluations of only 3.5 of 5. (Id.) Further, the notes from Taylor’s interview for the position

state he was very knowledgeable on financial numbers and the qualities of an effective leader and

had demonstrated strong leadership in the past. (Id.) Walmart states that, under its promotional

policies, Taylor’s higher evaluation ratings and exemplary work as an Assistant Store Manager

support his selection. (Id. at 22.) Thus, the burden now shifts back to Harrison, and she must

present evidence that Walmart’s explanations are “not its true reasons, but were a pretext for

discrimination.” Bonds, 629 F.3d at 386.

       Here, Store Manager Rockenstein’s comments about Taylor receiving the promotion to

provide for his family and his reference to the male employees as the “boys club” cast doubt on

the legitimacy of Walmart’s explanation. Since Rockenstein was involved in promoting Taylor,

there is a potential that he considered Harrison’s gender in his decision. Further, Walmart’s

policies required employees to have a performance evaluation of 3.5 or higher, among other

qualifications, to be eligible for a promotion. (ECF No. 100 at 7.) In 2003, Harrison alleges that

District Manager Stewart Bunker lowered her performance evaluation from a 3.8 to a 3.44 because

he thought no female employee would exceed his expectations. (Id.) From Walmart’s own


                                               22
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 23 of 26 PageID #: 2889



statements, the performance evaluations played a role in determining which employee was chosen

for the promotion. Thus, Harrison has successfully established a prima facie case of gender

discrimination. At a minimum, there is an issue of fact surrounding Rockenstein’s comments and

the context of his statements. Accordingly, the Court DENIES summary judgment on Harrison’s

failure to promote disparate treatment claim as it pertains to Lewis Taylor.

               5. Harrison’s Pay Discrimination Claim

       In her Amended Complaint, Harrison alleges she was paid less than Greg Blackburn

(“Blackburn”), Tom Harvey (“Harvey”), Danny Baisin (“Baisin”), and Lewis Taylor (“Taylor”),

while all were employed as Assistant Store Managers. (ECF No. 28 at 27, ¶ 134.) The Court

notes that Harrison does not mention Blackburn, Harvey, or Baisin in her response and appears to

abandon her claims against these male competitors. Harrison does mention Baisin but only in

reference to her failure to promote claim. (ECF No. 100 at 9.) As a result, the Court will only

focus on Harrison’s pay discrimination claim as it relates to Taylor.

       “A prima facie pay–disparity case under McDonnell Douglas requires a plaintiff to

establish (1) she is a member of a protected class, (2) she was performing her job satisfactorily,

(3) an adverse employment action occurred, and (4) the circumstances suggest an unlawfully

discriminatory motive.” Spencer, 919 F.3d at 207. Harrison has produced no direct evidence of

discrimination, so the Court will proceed under the McDonnell Douglas framework.

       Harrison alleges she was promoted to Assistant Store Manager and was paid biweekly in

the amount of $1,211.54 in 2001; $1,272.12 in 2002; $1,335.73 in 2003; $1,402.51 in 2004;

$1,472.64 in 2005; and $1,693.53 in 2006. (ECF No. 100 at 10.) Further, she alleges Taylor was




                                                23
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 24 of 26 PageID #: 2890



hired as an Assistant Manager Trainee in 2000 and earned $2,416.96 in 2003 and $2,909.40 in

2004 when he worked in the same store as Harrison. (Id.)

       Assuming these allegations are sufficient to support a prima facie case of discrimination,

Walmart has articulated legitimate and non–discriminatory reasons for why Taylor was paid at

different rates than Harrison. Walmart states that Plaintiff fails to recognize that Taylor and

Harrison both came to the same store with different employment histories and, thus, differing pay

rates. (ECF No. 106 at 11.) In April 2004, Harrison and Taylor both worked as Assistant Store

Managers at the South Charleston Store and reported to Store Manager Rockenstein. (Id. at 12.)

Walmart states that Taylor earned more than Harrison because, during that time, Taylor’s

performance evaluations were higher.      (Id.)    For example, Taylor was earned performance

evaluations of 3.9 of 5 and 4 of 5, which is higher than Harrison’s evaluations of only 3.5 of 5.

(Id.) As a result of this, Walmart states Harrison received a five percent merit increase, while

Taylor received a six percent increase. (Id.)

       Thus, the burden now shifts back to Harrison, and she must present evidence that

Walmart’s explanations are “not its true reasons, but were a pretext for discrimination.” Bonds,

629 F.3d at 386.      Harrison argues Walmart fails to articulate any legitimate and non–

discriminatory reasons for these actions, but that argument is easily refuted by the plain language

of Walmart’s briefing. (ECF No. 100 at 14.) As discussed above, Plaintiffs’ arguments about

the sufficiency of Walmart’s evidence has no merit. (See Section III.A.3.) Harrison does not

attempt to rebut any of Walmart’s legitimate and non–discriminatory reasons for why Taylor was

paid more than Harrison. Accordingly, summary judgment is GRANTED as to Plaintiff Tammy

Harrison’s disparate treatment in pay claim.


                                                  24
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 25 of 26 PageID #: 2891



           B. Plaintiffs’ Pattern or Practice Claim

       Finally, Defendants seek dismissal of Plaintiffs pattern or practice claim because this type

of claim may only be asserted in a class action. (ECF No. 95 at 31.) Plaintiffs do not respond.

       In their Amended Complaint, Plaintiffs allege there is a pattern in compensation where

women who held hourly positions were paid less than similarly–situated men, despite the women

having more seniority and higher performance ratings. (ECF No. 28 at 9, ¶ 42.) The Fourth

Circuit has held that claims alleging a pattern or practice of discrimination can only be asserted in

class actions, and not by individual plaintiffs. See Williams v. Henderson, 129 F. App’x 806, 813

n.2 (4th Cir. 2005); Lowery v. Circuit City Stores, Inc., 158 F.3d 742, 761 (4th Cir. 1998), vacated

on other grounds, 527 U.S. 1031 (1999).          Accordingly, to the extent Plaintiffs’ Amended

Complaint could be understood as alleging a pattern or practice claim, that claim is DISMISSED.

                                           IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART Defendant’s Motion for

Summary Judgment, (ECF No. 94), on the issues of (1) Crites’ disparate treatment in promotions

claim; (2) Harrison’s disparate treatment in promotions claim against Skinner and Baisin; and (3)

Harrison’s disparate treatment in pay claim. Summary judgment is DENIED IN PART on

Harrison’s failure to promote disparate treatment claim as it pertains to Lewis Taylor. In addition,

the Court DISMISSES Plaintiffs’ pattern or practice claim. Plaintiff Roberta Crites’ claim for

disparate treatment in pay was voluntarily dismissed. Thus, only Plaintiff Tammy Harrison’s

failure to promote disparate treatment claim as it pertains to Lewis Taylor remains.

       Further, Defendant advises that Plaintiffs Keri Bragg, Marlene Justice, and Charlotte

Samples agreed to settle their claims. (ECF No. 95.) Accordingly, the Court ORDERS that the


                                                 25
 Case 2:19-cv-00231 Document 118 Filed 06/22/20 Page 26 of 26 PageID #: 2892



causes of action and damages sought by Plaintiffs Keri Bragg, Marlene Justice, and Charlotte

Samples are DISMISSED. The Court further DIRECTS the Clerk to remove all Plaintiffs,

except Tammy Harrison, from the docket as parties to this action.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         June 22, 2020




                                               26
